Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 02/02/2022. Claims 1-6 and 9-13 are pending in the case. 

Applicant Response
In Applicant’s response dated 02/02/2022 Applicant amended Claim 1, 12 and 13 and argued against all objections, and rejections previously set forth in the office action dated 03/29/2021.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2022 has been entered.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete et al. (Pub. No.: US 20160103592 Al, Pub. Date: April 14, 2016) in view of Louch et al (Pub No.: US 20080034314 A1, Pub. Date: 2008-02-07) in further view of Meng et al (Pub No.: US 20190073277A1, App. Date: May 6, 2016).


Regarding independent Claim 1,
	Prophete teaches a method of dashboard creation for a graphical user interface (see Fig.10, illustrating the method of generating a dashboard for a graphical user interface), the method performed by one or more processors (see Prophete: Fig.12, illustrating computer system with one or more processors), and comprising:
receiving a query for a first dataset of a plurality of datasets (see Prophete: Fig.8, [0104], “Explorer EQL queries run against the EdgeMart data and the data results are rendered in lenses 830. Analyst-developers can then run Builder queries and build and run dashboards based on the data 840.”);
loading ontology data relating to the first dataset, wherein the ontology data indicates one or more linked panels associated with the first dataset (see Prophete: Fig.8, [0103], “Transformed data gets loaded into an EdgeMart database (i.e. ontology data) and the EdgeMart gets registered 820 to make it available for queries.”) see also Fig.1, [0032], “Data acquired (extracted) from large data repositories is used to create "raw" EdgeMart data structures 150--read-only data structures for analytics--that can be augmented, transformed, flattened, etc. before being published as customer-visible EdgeMarts for business entities. A query engine 140 uses optimized data structures and algorithms to operate on these highly-compressed EdgeMarts 150, delivering exploration views of this data.”)  
retrieving one or more objects from the first data set queried based on the ontology data (see Prophete: Fig.8, [0104], “Analyst-developers can then run Builder queries and build and run dashboards based on the data 840.”);  
displaying the one or more linked panels in a user interface in dependence on the retrieved one or more objects and the ontology data relating to the first dataset (see Prophete: Fig.7A, [0028], “The regional pie chart, industry type bar chart, and sales representative stacked bar chart can be combined as three linked panels in a dashboard. Immediate data presentation, without shifting out of a develop-edit mode, enhances the linked data. See also [0131] and [0132] describing linked panel in the user interface) 
[ … ]
displaying the change to the one or more data items in the user interface at least while compatibility of the received update is determined (see Prophete: Fig. 1, [0034], “dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display panels on the dashboard.”), by:
transmitting an indication of the update to the data repository for updating one or more objects of the first dataset (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action”); and 
receiving an indication from the data repository indicating whether the update is compatible with ontology data relating to the first data set and the one or more linked panels associated with the first dataset (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a ( i.e. the change to the dashboard editing action are completed and updated successfully because the changes are compatible to the database); responsively rerunning one or more queries for data underlying the first panels and the second panel; and updating the charts or graphs in the first and second panel.”);
determining whether the update is compatible with ontology data based at least on the received indication from the data repository (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action ( i.e. the change to the dashboard editing action are completed and updated successfully because the changes are compatible to the database); 
in response to determining that the update is compatible with ontology data, maintaining the received update in the first panel (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action (update is compatible); responsively rerunning one or more queries for data underlying the first panels and the second panel; and updating the charts or graphs in the first and second panel.”); or
	As shown above, Prophete teaches or discloses dashboard building and data visualizations and interaction with ontology data relating to the one or more datasets. In addition, Prophete teaches updating the dashboard builder application that update the user interface display based on the analyst or user input.

 Prophete
receiving user input via a first panel of the user interface indicating change to one or more one or more data items of the first dataset
in response to receiving an indication determining that the update is not compatible with ontology data, reverting the updated one or more data items in the first panel to a pre-update state.

	However, Louch teaches a method of dashboard creation for a graphical user interface comprising receiving user input via a first panel of the user interface indicating change to one or more one or more data items of the first dataset (see Louch Fig.4a-4g, [0121], “When displaying a fully interactive dashboard in the presentation window 462, user input can be accepted that can result in changes in the presentation. For example, if the dashboard includes a widget that itself includes a URL that may be linked to, interaction can include the generation of an underlying page request and the presentation of the requested page in the presentation window 462. Interaction with user interface elements is described in U.S. patent application Ser. No. 11/145,561, for "Presenting Clips of Content." If the interaction is not allowed, a display prompt can be shown to indicate that the operation or function is temporarily disabled during the preview operation.”)
	Because both Prophete and Louch are in the same/similar field of endeavor of Dashboards Management and Generation, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method, and medium of Prophete to include method of receiving user input via a first panel of the user interface indicating change to one or more one or more data items as taught Louch. One would have been motivated to make such a combination in order to provide efficient and user-friendly user interface display that can be easily modified and adjusted based on user need .
	 
	Prophete and Louch does not explicitly teach or disclose the method wherein in response to receiving an indication determining that the update is not compatible with ontology data, reverting the updated one or more data items in the first panel to a pre-update state.
	 However, Meng teaches the method wherein in response to receiving an indication determining that the update is not compatible with ontology data, reverting the updated one or more data items in the first panel to a pre-update state  ( see Meng: Fig.4, [0010], [0052] “transaction fault means that a transaction is terminated before the transaction runs to a normal end point. In this case, the log file is used to undo (e.g., UNDO) an update made by the transaction to the database, to recover the database. Basic steps of the undoing (e.g., UNDO) processing are as follows. (1) Perform reverse scanning on the log file (that is, scan the log file backward starting from the end), to search for an update operation of the transaction. (2) perform a reverse operation on the update operation of the transaction, that is, write an "old value of pre-update data" in the log record into a physical database (that is, the disk)”, “a modification operation of the transaction T includes the following content, a "transaction identifier of the transaction T", an "operation object X of the transaction T", an "old value a of pre-update data", and a "new value b of post-update data". When the undo processing is performed on the transaction T, it is equivalent that a reverse operation is performed on the "old value a of the pre-update data”)
	Because Prophete - Louch and Meng address the same/similar issue of displaying and controlling dashboard panels that are connected to database repository, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method, and medium of Prophete  to include method of in response to receiving an indication that the update is not compatible with ontology data relating to the one or more datasets, reverting the updated first panel to a pre-update state as taught by Meng. One would have been motivated to make such a combination in order to provide advanced informatics platforms to enable complete, reliable, and fast collection and validation of information.
	
Regarding Claim 2,
	Prophete - Louch - Meng teaches all the limitations of Claim 1. Prophete further teaches the method comprising monitoring the one or more datasets to detect one or more updates to the one or more datasets; and updating the one or more panels in dependence on updates detected in the one or more datasets (see Prophete: [0034], “live dashboard builder engine 115 designs dashboards, displaying multiple lenses developed using the Explorer engine 110 as real-time data query results. That is, an analyst can arrange display panels for multiple sets of query results from the Explorer engine 110 on a single dashboard. When a change to a global filter affects any display panel on the dashboard, the remaining display panels on the dashboard get updated to reflect the change. Accurate live query results are produced and  
Regarding Claim 3,
	Prophete - Louch - Meng teaches all the limitations of Claim 1. Prophete further teaches the method wherein the one or more panels comprise one or more widgets (see for e.g. Prophete: Fig.7A-7M, [0091]-[0094], describing Dashboard Widget and Query Step Examples. See also [0061]-[0064], describing all the widgets that appear in the dashboard. 
Regarding Claim 4,
	Prophete - Louch - Meng teaches all the limitations of Claim 3. Prophete further teaches the method wherein the one or more widgets comprise: a list; a set of filters; a graph; and/or a control panel (see Prophete: Fig. 2, [0055], “A segment selector engine 242 processes filter controls for the charts, graphs, and plots. That is, the segment selector engine 242 signals requests for changes to filtering, grouping and variations in visual organization--such as a transformation from a bar chart to a pie chart--to the filter control engine 222. Query requests use the signal received from the segment selector engine 242.”)
Regarding Claim 9,
	Prophete - Louch - Meng teaches all the limitations of Claim 1. further teaches the method wherein generating the one or more panels for display comprises subscribing the one or more panels to one or more observables, the observables comprising a list of objects in one or more datasets associated with the query (see Prophete: for e.g. Fig. 7B, [0090], “illustrating the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728. The analyst benefits from seeing that the story being told is well represented in graphs of actual data, immediately upon adding the new graph panel to the dashboard.”)

Regarding Claim 10,
	Prophete - Louch - Meng teaches all the limitations of Claim 9. Prophete further teaches the method wherein updating the one or more panels comprises: 
determining that an updated dataset is associated with an observable  (see Prophete for e.g. Fig.7B ,[0090],shows the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728.” i.e. 718 and 738 are the updated information that are associated with the list of objects in the dataset ( observables )  ;
identifying one or more subscribing panels to the observable (see Prophete: for e.g. Fig.7A, [0090], “graph of amount received in dollars by close date (year-quarter) 710 along with 3 pie charts that show the breakdown by product chart 740, region chart 744 and account name chart 748); and
regenerating the subscribing panels in dependence on the updated dataset (see Prophete: for e.g. Fig.7B ,[0090], analyst benefits from seeing that the story being told is 
Regarding Claim 11, 
	Prophete - Louch - Meng teaches all the limitations of Claim 1. Prophete further teaches the method wherein generating one or more linked panels for display in a user interface, the linked panels displayed in dependence on the generated one or more panels 
(see Prophete : [0132] stating “the dashboard further includes a plurality of control widgets, each control widget selects a value or range of values of at least one associated dimension that is used to generate a query, and execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set);
monitoring the generated one or more panels to detect one or more panel update (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); and
updating the one or more linked panels in dependence on the detected panel updates (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); 
Regarding independent Claims 12 and 13,  
	Claims 12 is directed to a system claim and Claim 13 is directed to a non-transitory machine-readable medium claim and both claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.

6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete - Louch - Meng as applied to claim 1-4 and 9-13 above and further in view of Mishra (U.S. Pub. No.: US 20160092598 Al, Pub. Date: Mar. 31, 2016)  

Regarding Claim 5,
	Prophete - Louch - Meng teaches all the limitations of Claim 1. Prophete - Louch - Meng does not explicitly teach the method wherein the one or more queries are autocompleted based on the ontology data.
	However, Mishra teaches the method wherein the one or more queries are autocompleted based on the ontology data (see Mishra : for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata( i.e. ontology data.”)
	Because Prophete - Louch - Meng in view of Mishra address the same issue of providing database query assistance, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Prophete to include the method wherein the one or more queries are autocompleted based on the ontology data as taught by Mishra. One would have been motivated to make such a combination in order to reduce user input times and suggest inputs that may not have been considered by a user ( see Mishra: [0021])

Regarding Claim 6,
	Prophete - Louch - Meng and Mishra teaches all the limitations of Claim 5. Prophete further teaches the method wherein the ontology data used to autocomplete the one or more queries (see Mishra: for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata (i.e. metadata is the ontology data”) comprises one or more row titles and/or one or more column titles of the one or more datasets in the data repository (see Mishra: for e.g. Fig. 3B, [0048], illustrates another example structure specifically illustrated with certain categories. The category tree data structure of FIG. 3B organizes categories that may be used by autocomplete or search systems.”)
	Because Prophete - Louch - Meng in view of Mishra address the same issue of providing database query assistance, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Prophete to include the method wherein the one or more queries are autocompleted based on the ontology data that comprises one or more row titles and/or one or more column titles of the one or more datasets in the data repository as taught by Mishra. One would have been motivated to make such a combination in order to reduce user input times and suggest inputs that may not have been considered by a user ( see Mishra: [0021])

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170221237 A1
Pate; Angela T.
Data Visualization System For Exploring Relational Information
US 20170090723 A1
Baumecker; Klaus
Widgets In Digital Dashboards
US 20180246929 A1 
Kreutzer; Tor
Ontology-Based Graph Query Optimization


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177